DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  
a)	It is unclear in claims 1-2, 4, 15, whether the wavelength is a single wavelength within the range, or is actually a region covering the entire range.  For the purposes of examination, the first interpretation is used since in claims 1-2, the wavelength is described as a maximum absorption wavelength which is a single wavelength.  Clarification and/or correction with relevant citation(s) from the specification are required.  Claims 2-16 depend on claim 1.     
b)	It is unclear whether the recitation of “the dye has light transmittance of about 10% to about 30% at a wavelength of about 590 nm to about 610 nm, and a light transmittance of about 80% to about 95% at a wavelength of about 400 nm to about 500 nm and at a wavelength of about 650 nm to about 800 nm, as measured after coating a composition prepared by mixing a (meth)acrylic resin having a refractive index of 1.57 with 0.4 wt% of the dye onto a polyethylene terephthalate (PET) film (thickness: 80 µm) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1, 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2014/0254147, Fig. 5), as evidenced by Takada (US 2006/0007288) and Gaides (US 2016/0216420). 

    PNG
    media_image1.png
    399
    555
    media_image1.png
    Greyscale
			
    PNG
    media_image2.png
    158
    114
    media_image2.png
    Greyscale

Regarding claim 1, Cho teaches a polarizing plate (optical filter 200 [0066]) comprising: a polarizing film (polarizer film 121 [0068]); and a contrast ratio enhancing layer (micro pattern film 110 [0061] increasing the bright-room contrast ratio [0061]) formed on a light exit surface of the polarizing film 121 (external light is converted into linear polarized light by … the polarizer film 121 and is then converted into circular polarized light by the … phase difference film 122 ([0070], Fig. 5 shown above on the left), wherein the contrast ratio enhancing layer 110 comprises a first resin layer (base material 111 of the micro pattern film 110 is made of … such as … polycarbonate [0060], Fig. 3 shown above on the right) and a second resin layer (resin of the micro pattern 112 of the micro pattern film 110 [0060]), the first resin layer 111 having a patterned portion including engraved patterns (micro pattern 112 includes engraved portions [0059]) and a flat portion formed between the engraved patterns (periodic flat 
Takada teaches that carbon black has a maximum absorption wavelength of 550 nm ([0015]).
In addition, Cho is silent as to whether the first resin layer 111 has a refractive index that is greater than a refractive index of the second resin layer 112.
However, Cho teaches that the resin of the second resin layer 112 is alternately air ([0060]) which has the well-known very low refractive index of about 1.0, and which is different from the refractive index of the first resin layer 111 ([0060]), for the purpose of providing the desired lens effect ([0060]).  Cho teaches that the first resin layer 111 comprises a dye (light-absorbing material [0061]) which is carbon black ([0062]) which has a refractive index that is higher than 1.5, as evidenced by Gaides.
Gaides teaches that carbon black has a refractive index that is higher than 1.5 ([0043]). 

Regarding claim 6, Cho teaches that the dye is included in the first resin layer 111 (light-absorbing material [0061]) such that it is included between an engraved pattern and an adjacent engraved pattern (micro pattern 112 includes engraved portions [0059], Fig. 3).
Regarding claim 8, Cho teaches that the engraved pattern 112 comprises a first surface formed on a top part and an inclined surface connected to the first surface, the inclined surface being a curved surface (Fig. 3).
Regarding claim 9, Cho teaches that the first resin layer 111 comprises a dye (light-absorbing material [0061]) which is carbon black ([0062]) which has a refractive index that is higher than 1.5 and hence overlaps the claimed range of about 1.50 to about 1.70, as evidenced by Gaides.
Gaides teaches that carbon black has a refractive index that is higher than 1.5 ([0043]). 
Regarding claim 10, Cho teaches that the second resin layer of the patterned portion 112 does not comprise the dye (Fig. 3).
Claim 1, 6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2014/0254147, Fig. 6), as evidenced by, or in view of, Takada (US 2006/0007288) and Gaides (US 2016/0216420). 

    PNG
    media_image3.png
    478
    675
    media_image3.png
    Greyscale
 		
    PNG
    media_image2.png
    158
    114
    media_image2.png
    Greyscale

Regarding claim 1, Cho teaches a polarizing plate (optical filter 200 [0066]) comprising: a polarizing film (polarizer film 121 [0068]); and a contrast ratio enhancing layer (micro pattern film 110 [0061] increasing the bright-room contrast ratio [0061]) formed on a light exit surface of the polarizing film 121 (external light is converted into linear polarized light by … the polarizer film 121 and is then converted into circular polarized light by the … phase difference film 122 ([0070], Fig. 6 shown above on the left), wherein the contrast ratio enhancing layer 110 comprises a first resin layer (base material 111 of the micro pattern film 110 is made of … such as … polycarbonate [0060], Fig. 3 shown above on the right) and a second resin layer (resin of the micro pattern 112 of the micro pattern film 110 [0060]), the first resin layer 111 having a patterned portion including engraved patterns (micro pattern 112 includes engraved portions [0059]) and a flat portion formed between the engraved patterns (periodic flat portion of shaded 111, Fig. 3), the second resin layer of the micro pattern 112 being directly formed in contact with the patterned portion 112 (unshaded fill of 112, Fig. 3), the engraved pattern 112 having a base angle of about 90° (Fig. 3), which is within the claimed range of about 75° to about 90°, the patterned portion 112 having a ratio of a pitch of the patterned portion 112 over a maximum width of the engraved pattern 112 of 
Takada teaches that carbon black has a maximum absorption wavelength of 550 nm ([0015]).
In addition, Cho is silent as to whether the first resin layer 111 has a refractive index that is greater than a refractive index of the second resin layer 112.
However, Cho teaches that the resin of the second resin layer 112 is alternately air ([0060]) which has the well-known very low refractive index of about 1.0, such that the second resin layer also has a correspondingly low refractive index, one which is different from the refractive index of the first resin layer 111 ([0060]), for the purpose of providing the desired lens effect ([0060]).  Cho teaches that the first resin layer 111 comprises a dye (light-absorbing material [0061]) which is carbon black ([0062]) which has a refractive index that is greater than 1.5, and hence is greater than 1.0, as evidenced by Gaides.
Gaides teaches that carbon black has a refractive index that is greater than 1.5 ([0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the first resin layer of the contrast ratio enhancing layer of the polarizing plate of Cho, with a refractive index that is greater than a refractive index of 
Regarding claim 6, Cho teaches that the dye is included in the first resin layer 111 (light-absorbing material [0061]) such that it is included between an engraved pattern and an adjacent engraved pattern (micro pattern 112 includes engraved portions [0059], Fig. 3).
Regarding claim 8, Cho teaches that the engraved pattern 112 comprises a first surface formed on a top part and an inclined surface connected to the first surface, the inclined surface being a curved surface (Fig. 3).
Regarding claim 9, Cho teaches that the first resin layer 111 comprises a dye (light-absorbing material [0061]) which is carbon black ([0062]) which has a refractive index that is greater than 1.5 and hence overlaps the claimed range of about 1.50 to about 1.70, as evidenced by Gaides.
Gaides teaches that carbon black has a refractive index that is greater than 1.5 ([0043]). 
Regarding claim 10, Cho teaches that the second resin layer of the patterned portion 112 does not comprise the dye (engraved shapes filled with resin [0018], Fig. 3).
Regarding claim 11, although Cho fails to disclose an adhesive type of resin of the second layer, usage of a self-adhesive layer was already common practice in the art at the time, for the purpose of providing the desired self-bonding to the underlying substrate 10, thus dispensing with an adhesive layer (Fig. 6 of Cho). 

Regarding claim 12, Cho teaches that the polarizing film 121, the second resin layer (resin of micro pattern 112 of upper portion of contrast ratio enhancing layer 110, 
Regarding claim 13, Cho teaches that a protective layer (phase difference film 122 [0071] which functions as a physical barrier) is further formed on a light exit surface of the first resin layer 111 (Fig. 6).
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (Figs. 5-6), as evidenced by, or in view of, Takada and Gaides, as applied to claims 1, 6, 8-13 above, and further in view of Ezoe (Espacenet English translation of TW 200925218).
Cho, as evidenced by, or as modified by Takada and Gaides, teaches the polarizing plate comprising the polarizing film and the contrast ratio enhancing layer comprising the first resin layer comprising a dye having a maximum wavelength within a range of about 550 nm to about 620 nm, including carbon black, as described above.  
Regarding claims 2-3, Cho teaches that an organic dye can be included with the carbon black (pigment [0062]), but is silent regarding the type of organic dye.
However, Cho teaches that the dye having a maximum wavelength within a range of about 550 nm to about 620 nm, which includes the organic dye with carbon black, is light-absorbing for a light-shielding function (acts to shield … from external light [0061]).
Ezoe teaches that a light-absorbing dye for a light-shielding function (electromagnetic wave shielding function [0093]) can comprise an organic dye that is a porphyrin-based dye (porphyrazine mixture, visible light absorbing pigments [0092]) which has a high absorption coefficient in the visible light wavelength region of 500 nm 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a porphyrin-based dye, one which has a maximum absorption wavelength that is within a range of about 590 nm to about 610 nm, as the organic dye with carbon black in the dye having a maximum absorption wavelength in a range of about 550 nm to about 620 nm, of the first resin layer of the contrast ratio enhancing layer of the polarizing plate of Cho, in order to obtain the desired improvement in light absorption for a light-shielding function, as taught by Ezoe.
Regarding claim 4, although Cho, as modified by Ezoe, fails to specify that the dye has light transmittance of about 10% to about 30% at a wavelength of about 590 nm to about 610 nm, and a light transmittance of about 80% to about 95% at a wavelength of about 400 nm to about 500 nm and at a wavelength of about 650 nm to about 800 nm, as measured after coating a composition prepared by mixing a (meth)acrylic resin having a refractive index of 1.57 with 0.4 wt% of the dye onto a polyethylene terephthalate (PET) film (thickness: 80 µm) to a thickness of 20 µm, followed by UV curing, and transmitting light from the PET film to a direction of the coating layer, the recitation is one of intended use since said claim does not specify that the first resin layer comprising the dye is formed using the above recited steps.  An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed 
Regarding claim 5, Cho is silent regarding an amount of the dye in the first resin layer.
However, Ezoe teaches that the dye can be present in an amount of about 0.0001 wt% to 1 wt% of the resin layer ([0091]) which contains the claimed range of about 0.05 wt% to about 0.5 wt%, for the purpose of providing the desired improvement in light-absorption ([0091], high gram-absorption coefficient [0031]) for a light-shielding function ([0093]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the dye in an amount within a range of about 0.05 wt% to about 0.5 wt%, in the first resin layer of the contrast ratio enhancing layer of the polarizing plate of Cho, in order to obtain the desired improvement in light-absorption for a light-shielding function, as taught by Ezoe.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (Figs. 5-6), as evidenced by, or in view of, Takada and Gaides, as applied to claims 1, 6, 8-13 above, and further in view of Yonemoto (US 2015/0212368).
Cho, as evidenced by, or as modified by Takada and Gaides, teaches the polarizing plate comprising the polarizing film and the contrast ratio enhancing layer comprising the first resin layer and the second resin layer, as described above.  In 
However, Yonemoto teaches that a polarizing plate ([0523]) comprising a polarizing film and a resin layer having a low refractive index  can have a reflectance of 1% or less ([0521]) which is within the claimed range of about 2.0% or less, for the purpose of improving visibility.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the polarizing plate of Cho, with a very low reflectance within a range of about 2.0% or less, in order to improvement visibility, as taught by Yonemoto. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (Fig. 6), as evidenced by, or in view of, Takada and Gaides, as applied to claims 1, 6, 8-13 above, and further in view of Kuroda (US 2014/0184994).
Cho, as evidenced by, or as modified by Takada and Gaides, teaches the polarizing plate comprising the polarizing film and the contrast ratio enhancing layer comprising the first resin layer comprising a dye, and the protective layer formed on a light exit surface of the first resin layer, as described above.  In addition, Cho teaches that the protective layer 122 is a λ/4 phase difference film ([0071] which functions as a physical barrier), but is silent regarding a retardation Re of the protective layer.

Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the protective layer, formed on the first resin layer of the contrast ratio enhancing layer of the polarizing plate of Cho, with an in-plane retardation Re within a range of about 8,000 nm or more, in order to prevent rainbow interference, as taught by Kuroda.











Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon